COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-057-CV

IN RE JOE RANDALL BARNETT                                                RELATOR
                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relator’s petition for writ of mandamus, the

response of the real party in interest, and the relator’s reply brief, and is of the

opinion that the petition should be dismissed as moot. In addition, the stay of

the trial court proceedings in cause number 2006-50381-367, styled In re

Petition of Karen Culwell Barnett Requesting a Deposition of Joe Randall

Barnett, James Alan Siepiela, Gregory Rich, and Garry Gibbons, pending in the

367 th Judicial District Court of Denton County, Texas, is hereby lifted.

         Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                      PER CURIAM

PANEL A: DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.


   1
       … See T EX. R. A PP. P. 47.4.
DELIVERED: March 25, 2008




                            2